Citation Nr: 1508772	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  14-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to August 7, 1992 for the grant of service connection for the residuals of cold injuries of the feet.

(The issue of whether there was clear and unmistakable error (CUE) in the November 1999 Board decision that found no CUE in the April 1946 rating decision that initially denied the service connection claim for residuals of cold injuries of the feet is addressed in a separate, concurrently issued decision.)


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to December 1945 during World War II, during which he had service in the European Theatre and was held as prisoner of war by Axis forces for three months.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2014 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  In a separate, concurrently-issued decision, the Board finds CUE in both the April 1946 rating decision's denial of service connection for the residuals of cold injuries of the feet and in the November 1999 Board decision that concluded that this April 1946 rating decision did not contain CUE.

2.  As a result of this separate, concurrently-issued decision, the April 1946 rating decision's denial of service connection for the residuals of cold injuries of the feet is reversed to a retroactive grant of the benefit sought.

3.  As the April 1946 rating decision has been revised to grant service connection for the residuals of cold injuries of the feet, and as the Veteran filed the formal service connection claim seeking this benefit within one month of his discharge from service, an effective date of December 4, 1945, the day following his discharge from service, for the grant of service connection for the residuals of cold injuries of the feet is warranted. 


CONCLUSION OF LAW

The criteria for an award of an effective date of December 5, 1945, for the grant of service connection for the residuals of cold injuries of the feet have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (West 2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).
If a claim for disability compensation is received within one year after separation from service, an effective date of the day following separation from active service, or the date entitlement arise, whichever is later, will be assigned.  38 C.F.R. § 3.400(b)(2)(i) (2014).  

Analysis

In a separate, concurrently-issued decision, the Board finds CUE in both the April 1946 rating decision's denial of service connection for the residuals of cold injuries of the feet and in the November 1999 Board decision that concluded that this April 1946 rating decision did not contain CUE.  As a result of this concurrently-issued decision, the April 1946 rating decision's denial of service connection for the residuals of cold injuries of the feet is reversed to a retroactive grant of the benefit sought.

As the April 1946 rating decision has been revised to grant service connection for the residuals of cold injuries of the feet, and as the Veteran filed the formal service connection claim seeking this benefit on December 14, 1945, within one year of his discharge from service on December 4, 1945, the assignment of an effective date of December 5, 1945, the day after his discharge from service, for the grant of service connection for the residuals of cold injuries of the feet is warranted. 


ORDER

An effective date of December 5, 1945, for the grant of service connection for the residuals of cold injuries of the feet is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


